DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10893345.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious slightly differences in wording from the patent’s claims.

Claim 14 of present application
Patent 10893345
 14. A speaker system comprising: 

17. A speaker system comprising: 

a first pair of sealed speaker cabinets, including a first sealed speaker cabinet rigidly secured to a second sealed speaker cabinet;
a first speaker driver mounted in the first sealed speaker cabinet, wherein the first speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the first speaker driver faces outward from the first sealed speaker cabinet; 
a second speaker driver mounted to the second sealed speaker cabinet, wherein the second speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the second speaker driver faces toward an inside of the second sealed speaker cabinet; 

a plurality of pairs of sealed speaker cabinets;
at least two speaker drivers mounted to each of the pairs of sealed speaker cabinets, wherein each sealed speaker cabinet houses at least one driver, wherein at least one driver faces outward from the sealed cabinet in which it is mounted, and at least one driver faces toward the inside of the sealed cabinet in which it is mounted; 
a second pair of sealed speaker cabinets, including a third sealed speaker cabinet rigidly secured to a fourth sealed speaker cabinet; 
a third speaker driver mounted in the third sealed speaker cabinet, wherein the third speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the third speaker driver faces outward from the third sealed speaker cabinet; 
a fourth speaker driver mounted to the fourth sealed speaker cabinet, wherein the fourth speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the fourth speaker driver faces toward an inside of the fourth sealed speaker cabinet; 


an audio processing apparatus in signal communication with the first and second speaker drivers and configured to receive a first audio signal and to delay and invert a phase of the first audio signal to generate a second audio signal, 
wherein the first audio signal is delivered to the first and second speaker drivers, and 
wherein the second audio signal is delivered to the third and fourth speaker drivers.
an audio processing apparatus configured to receive a first audio signal and to process the first audio signal to generate a second audio signal, wherein the first audio signal is delivered to the speaker drivers in at least one of the pairs of sealed speaker cabinets, and the second audio signal is delivered to the speaker drivers in at least one other of the pairs of sealed speaker cabinets, and 


wherein each sealed speaker cabinet in each pair of sealed speaker cabinets is rigidly secured to the other sealed speaker cabinet in that pair of sealed speaker cabinets.


Regarding claims 18-20, the claims are essentially the same subject matter of claim 14 expressed in a different order.  Claims 18-20 are rejected in an analogous manner to claim 14 in view of claim 17 of patent 10893345 as above.


Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10893345.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious slightly differences in wording from the patent’s claims.

Claim 14 of present application
Patent 10893345
  14. A speaker system comprising:
1. A speaker system comprising: 
a plurality of pairs of sealed speaker cabinets,

wherein each sealed speaker cabinet in the pair of sealed speaker cabinets is rigidly secured to the other sealed speaker cabinet in that pair of sealed speaker cabinets; 
a first pair of sealed speaker cabinets, including a first sealed speaker cabinet rigidly secured to a second sealed speaker cabinet;
a first speaker driver mounted in the first sealed speaker cabinet, wherein the first speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the first speaker driver faces outward from the first sealed speaker cabinet; 
a second speaker driver mounted to the second sealed speaker cabinet, wherein the second speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the second speaker driver faces toward an inside of the second sealed speaker cabinet; 

first and second speaker drivers mounted to each of the pairs of sealed speaker cabinets, 
wherein the first speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, 
wherein the second speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, 
wherein the first side of the first driver faces outward from the sealed cabinet in which it is mounted, and the first side of the second driver faces toward the inside of the sealed cabinet in which it is mounted; and
a second pair of sealed speaker cabinets, including a third sealed speaker cabinet rigidly secured to a fourth sealed speaker cabinet; 
a third speaker driver mounted in the third sealed speaker cabinet, wherein the third speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the third speaker driver faces outward from the third sealed speaker cabinet; 
a fourth speaker driver mounted to the fourth sealed speaker cabinet, wherein the fourth speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the fourth speaker driver faces toward an inside of the fourth sealed speaker cabinet; 

 
an audio processing apparatus in signal communication with the first and second speaker drivers and configured to receive a first audio signal and to delay and invert a phase of the first audio signal to generate a second audio signal, 
wherein the first audio signal is delivered to the first and second speaker drivers, and 
wherein the second audio signal is delivered to the third and fourth speaker drivers.
an audio processing apparatus in signal communication with the first and second speaker drivers of each pair of sealed speaker cabinets and configured to receive a first audio signal and to process the first audio signal to generate a second audio signal, 
wherein the first audio signal is delivered to the first and second speaker drivers in at least one of the pairs of sealed speaker cabinets, and the second audio signal is delivered to the first and second speaker drivers in at least one other of the pairs of sealed speaker cabinets.


Regarding claim 15, although the claims of 10893345 are silent to attenuation, it would have been obvious to the designer that it may either attenuate or not at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to not perform attenuation since it is not mentioned.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus is configured to not attenuate the second audio signal.

Regarding claim 16, claim 3 teaches applying a delay.  Although the claims of 10893345 are silent to the amount of delay, it would have been obvious to the designer that it may any at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to make the delay short for the benefit of being able to hear the difference but not being too different to be unpleasant.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus is configured to delay the first audio signal by between 0.5-2.0 milliseconds.

Regarding claim 17, claim 3 teaches applying a delay.  Although the claims of 10893345 are silent to the amount of delay, it would have been obvious to the designer that it may any at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to make the delay constant for the benefit of not being unpleasant and distracting.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus is configured to delay the first audio signal by a constant amount.

Regarding claims 18-20, the claims are essentially the same subject matter of claim 14 expressed in a different order.  Claims 18-20 are rejected in an analogous manner to claim 14 in view of claim 1 of 10893345 as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger (US 5870484) in view of Yen (US 20070081680 A1).

Regarding claim 1, Greenberger discloses a speaker system comprising: 
a plurality speakers (figure 13c, right hand side);
an audio processing apparatus (figure 13c, all but speakers) configured to receive a first audio signal (left hand side) and to process (see column 31 lines 14-30) the first audio signal to generate a second audio signal (output of lower amp to left speaker), wherein the first audio signal is delivered to the first speaker (right speaker), and the second audio signal is delivered to the second speaker (left speaker).
Greenberger does not expressly disclose the claimed speaker cabinets.
Yen discloses wherein a speaker comprises a pair of sealed speaker cabinets (figure 3 items 307 and 310); 
comprising first and second speaker drivers (figure 3, items 204 and 206) mounted to the pair of sealed speaker cabinets, wherein each sealed speaker cabinet houses a driver, wherein each driver faces outward from the sealed speaker cabinet in which it is mounted (figure 3), 
wherein each sealed speaker cabinet in each pair of sealed speaker cabinets is rigidly secured, either directly or indirectly, to the other sealed speaker cabinet in that pair of sealed speaker cabinets (see figure 3).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen in the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 1.


Regarding claim 2, although Greenberger does not expressly disclose A/D or D/A conversion, the examiner takes official notice that the use of such was notoriously was well known in the art of audio processing.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such in the system of Greenberger for the benefit of performing digital processing on an analog input signal and converting it back to analog for playback via a speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus further includes a digital-to-analog and analog-to-digital converter.

Regarding claim 3, although Yen is silent to the type of drivers used, the examiner takes official notice that the use of subwoofer type drivers was well known.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such in the system of Greenberger for the benefit of delivering low frequencies via a speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein each of the first and second speaker drivers is a subwoofer speaker driver.

Regarding claim 4, Greenberger discloses wherein the audio processing apparatus is configured to apply a phase inversion (via inverter element after low pass filter) to the first audio signal to generate the second audio signal (see column 31 lines 14-30).

Regarding claim 5, Greenberger discloses wherein the audio processing apparatus is configured to apply a delay (via delay block) to the first audio signal to generate the second audio signal (see column 31 lines 14-30).

Regarding claim 6, Greenberger discloses wherein the delay is adjustable (see figure 13c “delay special control”, see column 31 lines 14-30).

Regarding claim 7, although Greenberger nor Yen discloses providing processing components in a cabinet, it would have been obvious to the designer then they may be provided/mounted in any manner of their choosing, at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the claimed processing in the apparatus within a cabinet for the benefit of keeping it safe from damage and exposure to the elements.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus is provided within one of the sealed speaker cabinets.

Regarding claim 8, Yen discloses further comprising braces (310) connected between one sealed speaker cabinet in a pair to the other sealed speaker cabinet in the pair of sealed speaker cabinets (see figure 3).

Regarding claim 9, Yen discloses wherein each sealed speaker cabinet is rigidly secured via a shared surface to the other sealed speaker cabinet in the pair of sealed speaker cabinets (figure 3, item 300 may be considered shared surface).

Regarding claim 10, although Yen does not expressly disclose whether the drivers are identical, it would have been obvious to the designer that they may either be identical or not (limited choices) at their preference.  They may make them identical for the benefit of ordering multiple of the same part, thereby reducing costs.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus further comprising wherein which the first and second speaker drivers are identical.

Regarding claim 11, although the combination of Greenberger and Yen found in claim 1 suggest using one multi-cabinet speaker of Yen for both left and right (as above).  It would have been obvious to the designer that they may use as many of them for each of  speakers as they wished, at their preference (including multiple).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the plurality of pairs of sealed speaker cabinets includes six sealed speaker cabinets configured as three pairs of sealed speaker cabinets, with the first audio signal delivered to speaker drivers mounted to two pairs of the sealed speaker cabinets, and the second audio signal delivered to speaker drivers mounted to the remaining pair of sealed speaker cabinets.

Regarding claim 12, the combination of Greenberger and Yen discloses wherein the first audio signal and the second audio signals are provided to an equal number of drivers in the speaker system (2 drivers each).

Regarding claim 13, although the combination of Greenberger and Yen found in claim 1 suggest using the multi-cabinet speaker of Yen for both left and right (as above).  It would have been obvious to the designer that they may use them for as many of the speakers as they wished, at their preference (including only replacing one).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the second audio signal is provided to fewer speaker drivers in the speaker system than the first audio signal.

Regarding claim 1, Greenberger discloses a speaker system comprising: 
a plurality speakers (figure 13c, right hand side);
an audio processing apparatus  configured to receive a first audio signal and to process the first audio signal to generate a second audio signal, wherein the first audio signal is delivered to the first speaker (right speaker), and the second audio signal is delivered to the second speaker

Regarding claim 18, Greenberger discloses a speaker system comprising: 
an audio processing apparatus(figure 13c, all but speakers) in signal communication with a speaker driver (figure 13c left speaker) and configured to receive a first audio signal (left hand side) and to process  (see column 31 lines 14-30) the first audio signal to generate a second audio signal (output of lower amp to left speaker), wherein the second audio signal is delivered to the speaker driver (left speaker).
Greenberger does not expressly disclose the claimed speaker cabinets.
Yen discloses a pair of sealed speaker cabinets (figure 3 items 307 and 310), including a first sealed speaker cabinet (307) rigidly secured to a second sealed speaker cabinet (310); 
a first speaker driver (204) mounted in the first sealed speaker cabinet, wherein the first speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the first speaker driver faces outward from the first sealed speaker cabinet (see figure 3); 
a second speaker driver (206) mounted to the second sealed speaker cabinet, wherein the second speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the second speaker driver faces toward an inside of the second sealed speaker cabinet (see figure 3).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen as the left speaker the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 18.

Regarding claim 19, Greenberger discloses providing left and right speakers.
Greenberger does not expressly disclose the claimed second pair of speaker cabinets.
Yen teaches a pair of speaker cabinets as above (figure 3).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen as the right speaker in the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 19.

Regarding claim 20, Greenberger discloses wherein the first audio signal is delivered to the right speaker (see figure 13c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654                                                                                                                                                                                                        
/PAUL KIM/Primary Examiner, Art Unit 2654